  Case 2:21-cr-20157-DPH-APP ECF No. 1, PageID.1 Filed 03/04/21 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

United States of America,
                                         &DVHíFUí
       Plaintiff,                        $VVLJQHG7R+RRG'HQLVH3DJH
                                         5HIHUUDO-XGJH3DWWL$QWKRQ\3
v.                                       $VVLJQ'DWH
                                         'HVFULSWLRQ,1)286$952&&$ 1$
D-1 Mark Rocca,
                                               Violations:
     Defendant.                                18 U.S.C. § 1956(h) : Conspiracy
________________________________/              to Launder Monetary Instruments


                                 INFORMATION

THE ACTING UNITED STATES ATTORNEY CHARGES

                               COUNT ONE
     18 U.S.C. § 1956(h) - Conspiracy to Launder Monetary Instruments

D-1 Mark Rocca

             From on or about January 1, 2019, to on or about November 18, 2020,

in the Eastern District of Michigan, defendant, Mark Rocca, knowingly and

intentionally conspired and agreed with other individuals to commit offenses

against the United States in violation of Title 18, United States Code, Section

1956, to wit: to knowingly conduct and attempt to conduct a financial transaction

affecting interstate and foreign commerce, which involved the proceeds of a

specified unlawful activity, that is Operating an Unlicensed Money Transmitting

Business, in violation of Title 18, United States Code, Section 1960, with the intent

                                          1
  Case 2:21-cr-20157-DPH-APP ECF No. 1, PageID.2 Filed 03/04/21 Page 2 of 9




to promote the carrying on of specified unlawful activity, that is, violations of Title

18, United States Code, Section 1960, and that while conducting and attempting to

conduct such financial transaction knew that the property involved in the financial

transaction represented the proceeds of some form of unlawful activity in violation

of Title 18, United States Code, Section 1956(a)(1)(A)(i).

                      Manner and Means of the Conspiracy

             It was part of the conspiracy that the Defendant, Mark Rocca

(“Rocca”) owned and operated a business named “UDM Coin Center, L.L.C.”

which manages a retail storefront with the signage “CRYPTO COIN CENTER,”

located at 6325 W. McNichols Road, Detroit, Michigan, which is within the

Eastern District of Michigan.

             Rocca owned and operated the “CRYPTO COIN CENTER” between

January 1, 2019, and November 18, 2020. Rocca was the registered owner of

business.

             The “CRYPTO COIN CENTER” was a money transmitting business

that affected interstate commerce. Specifically, individuals could enter and trade

cryptocurrencies, such as bitcoin, for U.S. Dollars, and vice versa.

             “Bitcoin” (or “BTC”) is one type of cryptocurrency (also known as

virtual currency or digital currency)—that is, a decentralized peer-to-peer form of

electronic currency that has no association with any banks or governments.

                                           2
  Case 2:21-cr-20157-DPH-APP ECF No. 1, PageID.3 Filed 03/04/21 Page 3 of 9




             Payments or transfers of value made with bitcoin are recorded in the

bitcoin blockchain and thus are not maintained by any single administrator or

entity. Individuals can acquire bitcoin through exchanges, bitcoin ATMs, or

directly from other people. Individuals can also acquire bitcoin and other

cryptocurrencies by “mining” for them, which entails using one’s computing

power to solve a complicated algorithm and to verify and record payments on the

blockchain, for which the mining party is rewarded by receiving newly created

units of the cryptocurrency.

             Individuals can send and receive bitcoin and other cryptocurrencies

online using many types of electronic devices, including laptop computers and

smart phones.

             Even though the public addresses of those engaging in bitcoin

transactions are recorded on a blockchain, the identities of the individuals or

entities behind the public addresses are not recorded on these public ledgers. If,

however, an individual or entity is linked to a public address, it may be possible to

determine what transactions were conducted by that individual or entity. Bitcoin

transactions are therefore sometimes described as “pseudonymous,” meaning that

they are partially anonymous. And although not completely anonymous, bitcoin

allows users to transfer funds more anonymously than would be possible through

traditional banking and credit systems.

                                          3
  Case 2:21-cr-20157-DPH-APP ECF No. 1, PageID.4 Filed 03/04/21 Page 4 of 9




             Bitcoin “exchangers” and “exchanges” are individuals or companies

that exchange bitcoin for other currencies, including U.S. dollars. According to

Department of Treasury, Financial Crimes Enforcement Network (“FinCEN”)

Guidance issued on March 18, 2013, virtual currency administrators and

exchangers, including an individual exchanger operating as a business, are

considered money services businesses.

             Such exchanges and exchangers are required to register with FinCEN

and have proper state licenses (if required under applicable state law). Registered

money transmitters are required by law to follow Bank Secrecy Act anti-money

laundering (“AML”) regulations, “Know Your Customer” (“KYC”) protocols, and

other verification procedures similar to those employed by traditional financial

institutions. For example, FinCEN-registered cryptocurrency exchangers often

require customers who want to open or maintain accounts on their exchange to

provide their name, address, phone number, and/or the full bank account and

routing numbers that the customer links to his/her exchange account.

             As a result, there is significant market demand for illicit

cryptocurrency-for-fiat currency exchangers, who not only lack AML or KYC

protocols, but also often advertise their ability to provide anonymous or “stealth”

transfers of funds.




                                          4
  Case 2:21-cr-20157-DPH-APP ECF No. 1, PageID.5 Filed 03/04/21 Page 5 of 9




             These illicit exchangers, such as the “CRYPTO COIN CENTER”

often exchange fiat currency for cryptocurrencies. Due to the illicit nature of these

transactions and their customers’ desire for anonymity, such exchangers are

frequently able to charge a higher exchange fee, often as high as 9–10% (in

contrast to registered and BSA-compliant exchangers, who may charge fees as low

as 1–2%).

             Rocca and the “CRYPTO COIN CENTER” actively advertised

money transmitting services through the classified advertisement website

Craigslist. While owning and managing the “CRYPTO COIN CENTER,” Rocca

would buy and sell bitcoins for cash while failing to comply with the money

transmitting business registration requirements set forth in Title 31, United States

Code, Section 5330.

             At the “CRYPTO COIN CENTER,” individuals would pay a

premium exchange free, often times 10% of the total transaction, to exchange

bitcoin for U.S. Dollars without having to provide any information whatsoever.

             This meant there was no accounting of who was entering and exiting

the store, and that the names of the individuals conducting the exchange was not

recorded. Finally, Rocca or other employees made no steps to verify whether or

not the bitcoin was proceeds from some other illicit activity, or any of the other

requirements outlined above.

                                          5
  Case 2:21-cr-20157-DPH-APP ECF No. 1, PageID.6 Filed 03/04/21 Page 6 of 9




             In sum, none of the anti-money laundering provisions required by

regulation or law found in traditional financial institutions were undertaken by

Rocca and his employees at the “CRYPTO COIN CENTER.”

             As such, Rocca and employees at the “CRYPTO COIN CENTER”

conspired and agreed to operate an unlicensed money transmitting business that

affected interstate or foreign commerce in some manner and degree.

             Specifically, between January 1, 2019, and November 18, 2020,

Rocca, while owning and operating the “CRYPTO COIN CENTER,” made at least

380 illegal exchanges of cryptocurrency for U.S. Dollars. None of these

transactions complied with state or federal law. The total amount of the

transactions was at least $ 224,993.00 Dollars.

             Money from the illicit exchange of cryptocurrency was used to

promote the business of the “CRYPTO COIN CENTER.”

             The money transmitting business “CRYPTO COIN CENTER” failed

to comply with the registration requirements of the United States Department of

Treasury as set out in Title 31, United States Code, Section 5330 (that is, it was

not registered with the Secretary of the Treasury within 180 days of its

establishment, as required by the Money Laundering Suppression Act of 1994,

effective September 23, 1994). All in violation of Title 18, United States Code,

Sections 1960.

                                         6
  Case 2:21-cr-20157-DPH-APP ECF No. 1, PageID.7 Filed 03/04/21 Page 7 of 9




             To protect the “CRYPTO COIN CENTER” ROCCA possessed a

Cold 1911 handgun and a Remington 870 shotgun in the business.

         All in violation of Title 18, United States Code, Section 1956(h).

                         FORFEITURE ALLEGATION

             The allegations contained in Count One of this Information are hereby

realleged and incorporated by reference for the purpose of alleging forfeiture under

Title 18, United States Code, Section 982(a)(1).

             Pursuant to Title 18, United States Code, Section 982(a)(1), upon

conviction of an offense in violation of Title 18, United States Code, Section 1956,

the Defendant shall forfeit to the United States any property, real or personal,

involved in such offense, and any property traceable to such property.

             Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of Defendant:

             a. Cannot be located upon the exercise of due diligence;

             b. Has been transferred or sold to, or deposited with, a third party;

             c. Has been placed beyond the jurisdiction of the Court;

             d. Has been substantially diminished in value; or

             e. Has been commingled with other property that cannot be divided
                without difficulty;

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title
                                          7
  Case 2:21-cr-20157-DPH-APP ECF No. 1, PageID.8 Filed 03/04/21 Page 8 of 9




18, United States Code, Section 982(b)(1) and Title 28, United States Code,

Section 2461(c).


SAIMA S. MOHSIN
Acting United States Attorney


s/Julie Beck
JULIE BECK
Chief, Drug Task Force Unit

s/Robert Jerome White
ROBERT JEROME WHITE
Assistant United States Attorney

Dated: 3/4/2021




                                        8
                Case 2:21-cr-20157-DPH-APP ECF No. 1, PageID.9 Filed 03/04/21 Page 9 of 9
    United States District Court                            Criminal Case Cover Sheet                                        Case Number:
    Eastern District of Michigan                                                                                             21-20157

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.


    Companion Case Information                                                              Companion Case Number:
    This may be a companion case based on LCrR 57.10(b)(4)1:

                                    տYes րNo                                                AUSA’s Initials:5:

            Case Title:             USA v. Mark Rocca

            County where offense occurred:                               Wayne

            Offense Type:                       Felony

            Information -- no prior complaint

    Superseding Case Information
    Superseding to Case No:                                                                                 Judge:

              Reason:


              Defendant Name                                            Charges                                              Prior Complaint (if applicable)



Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case
                                                                                          s/ Robert Jerome White
       3/4/21
                           Date                                                           Robert Jerome White
                                                                                          Assistant United States Attorney
                                                                                          211 W. Fort Street, Suite 2001
                                                                                          Detroit, MI 48226
                                                                                          Robert.White@usdoj.gov
                                                                                          (313) 226-9620
                                                                                          Bar #: IL 6304282



1
 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
